11/21/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                            Assigned on Briefs April 1, 2022

 ABRAHAM A. AUGUSTIN v. BRADLEY COUNTY SHERIFF’S OFFICE,
                          ET AL.

                 Appeal from the Circuit Court for Bradley County
                No. V-16-082      Lawrence Howard Puckett, Judge
                      ___________________________________

                           No. E2021-00345-COA-R3-CV
                       ___________________________________


This is the second appeal of this forfeiture action. Appellant seeks the return of seized
property and damages under Tennessee Code Annotated section 40-33-215(b).                  In
Augustin v. Bradley County Sheriff’s Office, et al., 598 S.W.3d 220 (Tenn. Ct. App. Oct.
10, 2019), this Court affirmed the trial court’s dismissal of Mr. Augustin’s claim for return
of the seized property but remanded the case for further proceedings on the section 40-33-
215(b) question. The trial court denied Appellant’s request for damages under section 40-
33-215(b). Because Appellant is not a prevailing party, he does not meet the threshold
requirement for an award of damages under section 40-33-215(b). Affirmed and
remanded.

         Tenn. R. App. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and JOHN W. MCCLARTY, J., joined.

Abraham A. Augustin, Coleman, Florida, appellant, pro se.

Thomas E. LeQuire and David L. Berry, Chattanooga, Tennessee, for the appellees,
Bradley County Sheriff, and Jimmy Smith.


                                        OPINION

      The relevant background facts are set out in this Court’s opinion in Augustin v.
Bradley County Sheriff’s Office, et al., 598 S.W.3d 220 (Tenn. Ct. App. Oct. 10, 2019)
(“Augustin I”):
        On February 9, 2016, Petitioner/Appellant Abraham Asley Augustin
(“Appellant”) filed an action in the Bradley County Circuit Court (“the trial
court”) seeking a return of “property that [was] forfeited without Due
Process” against the Bradley County Sheriff’s Department (“the Bradley
County Sheriff's Department” or “Appellee”). . . . Appellant was arrested on
December 3, 2009 by the Bradley County Sheriff’s Department on a warrant
for kidnapping and robbery. Incident to this arrest in Bradley County,
Appellant alleged that both his vehicle and cash were seized. At the time,
Appellant signed a notice of seizure form indicating that cash and drugs had
been seized. Appellant was then transferred to Hamilton County, where the
charges were pending. He was subsequently released on bond.
        On December 9, 2009, Appellant was arrested a second time by the
Bradley County Sheriff’s Department on federal kidnapping charges.
Incident to this arrest, Appellant alleged that additional cash and a U-Haul
were seized by the Bradley County Sheriff’s Department. A notice of
forfeiture regarding the seized cash, as well as seized narcotics, indicates that
a notice was presented to Appellant, but he refused to sign.

                                      ***

        In 2012, Appellant filed his first action for return of the seized
property in the trial court. The action was eventually dismissed for lack of
subject matter jurisdiction and expiration of the statute of limitations.
Following the dismissal of his first action, Appellant engaged in federal
litigation concerning the seized property. In the course of the federal
litigation, on November 12, 2015, Appellant alleged that he finally received
information regarding the seizure and forfeiture of his property. Specifically,
Appellant alleged that he learned that although the Bradley County Sheriff’s
Department obtained forfeiture warrants and later forfeiture orders regarding
Appellant’s “property and cash,” documents relative to the seizure were not
properly mailed to Appellant as required by statute. According to Appellant’s
complaint and attached documents, the warrants and orders were in fact
mailed to addresses in North Carolina, despite the fact that Appellant resided
at the Bradley County jail at all relevant times. Thus, Appellant alleged that
the Bradley County Sheriff’s Department knowingly and intentionally
mailed the notices to an incorrect address, thereby depriving Appellant of his
ability to contest the forfeiture of the property at issue. Appellant further
alleged that this action violated his constitutional rights and that he was
entitled to “the monetary equivalence” of the seized property and cash, as
well as attorney’s fees.
        On August 1, 2016, Appellant filed a motion for default judgment
against Appellee. Appellant thereafter filed additional motions to ensure his
participation in the case despite his incarceration and to be awarded punitive
                                       -2-
      damages. On January 17, 2017, the trial court denied the motion for default
      judgment on the basis that Appellee had not been served.
              On February 13, 2017, Appellant filed a motion to amend his
      complaint to add additional individual defendants and to more fully set forth
      his claims for relief. In the corresponding pleading styled as a “Statement of
      Claim,” Appellant sought $316,840.00 as the monetary value of the items
      seized, $2,000,000.00 in compensatory damages for the items seized that had
      no pecuniary value, and $3,000,000.00 in punitive damages.

                                            ***

              On August 14, 2017, the Bradley County Sheriff’s Department filed a
      motion to dismiss Appellant’s complaint, arguing inter alia, that the issues
      raised were barred by the doctrine of res judicata and/or the applicable statute
      of limitations, and that the trial court lacked subject matter jurisdiction to
      adjudicate Appellant’s claim. With regard to jurisdiction, Appellee
      contended that Appellant was required to exhaust his administrative remedies
      with the Department of Safety pursuant to Tennessee Code Annotated
      section 40-33-201 et seq., and that, in any event, any petition for judicial
      review should have been filed in Davidson County Chancery Court pursuant
      to the Uniform Administrative Procedures Act. On December 20, 2017, the
      trial court granted Appellee’s motion to dismiss after concluding that is
      lacked subject matter jurisdiction to address the issues raised in Appellant’s
      complaint.

Augustin I, at 222-24 (footnotes omitted). The Augustin I Court affirmed the trial court’s
dismissal of Mr. Augustin’s claim for return of the seized property, reversed the dismissal
of Mr. Augustin’s claim for damages under Tennessee Code Annotated section 40-33-
215(b), and remanded the case for further proceedings on the section 40-33-215(b)
question. As such, the instant appeal involves only Mr. Augustin’s claim for damages
under section 40-33-215(b). To the extent that Mr. Augustin raises issues concerning the
actual seizure and forfeiture of any property, these issues were adjudicated against him in
Augustin I. Specifically, the Augustin I Court held that

      [Mr. Augustin] failed to seek judicial review within sixty days of the issuance
      of any of the administrative forfeiture orders [as required under Tennessee
      Code Annotated section 4-5-322(b)(2)]. Moreover, even taking [Mr.
      Augustin’s] allegation that he did not receive notice of the orders until
      November 12, 2015, and assuming, arguendo, that this is the date upon which
      the sixty-day time period began to run, [his] petition was filed well outside
      the sixty-day time period. “A party’s failure to file a petition for review on
      or before the statutory deadline prevents the courts from exercising their
      jurisdiction to review the agency’s decision.” Davis v. Tennessee Dep’t of
                                           -3-
      Employment Sec., 23 S.W.3d 304, 307–08 (Tenn. Ct. App. 1999) (citing
      Schering-Plough Healthcare Prods., Inc. v. State Bd. of Equalization, 999
      S.W.2d 773, 776 (Tenn. 1999)). Where [Mr. Augustin] did not attempt to file
      a claim in the applicable agency and did not seek judicial review of the
      agency’s decision within sixty days of being notified of it, at the latest, we
      must conclude the trial court did not err in holding that it was deprived of
      jurisdiction to consider any effort to reclaim the forfeited property.

Augustin I, 598 S.W.3d at 234. Accordingly, we will not address any issues concerning
the seizure and forfeiture of Mr. Augustin’s property, or the question of notice as these
issues were settled in Augustin I. Rather, we will limit our review to the sole issue of
whether the trial court erred in dismissing Mr. Augustin’s section 40-33-215 claim for
monetary damages.

       On remand from Augustin I, the trial court dismissed Mr. Augustin’s section 40-
33-215 claim for monetary damages by order of March 24, 2021. Therein, the trial court
specifically held that

      Mr. Augustin has failed to state a claim upon which relief can be granted
      under § 40-33-215. He has not alleged that he has prevailed in the forfeiture
      proceeding against a seizing agency defendant he has brought before this
      court. Therefore, his pleadings reveal that the Court lacks subject matter
      jurisdiction over his 40-33-215 claim at this time.

      As in Augustin I,

      [i]n considering a motion to dismiss, courts “‘construe the complaint
      liberally, presuming all factual allegations to be true and giving the plaintiff
      the benefit of all reasonable inferences.’” Webb v. Nashville Area Habitat
      for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011) (quoting Tigg v.
      Pirelli Tire Corp., 232 S.W.3d 28, 31–32 (Tenn. 2007)). A motion to dismiss
      should be granted only where the plaintiff “‘can prove no set of facts in
      support of the claim that would entitle the plaintiff to relief.’” Id. (quoting
      Crews v. Buckman Labs. Int’l, Inc., 78 S.W.3d 852, 857 (Tenn. 2002)). Our
      review of the trial court’s decision to grant Appellee’s motion to dismiss is
      de novo with no presumption of correctness. Id.

Augustin I, 598 S.W.3d at 225.

      Tennessee Code Annotated section 40-33-215 provides, in relevant part:

      (a) A person who has property seized in accordance with this part shall have
      a cause of action against the seizing agency if the seizing officer acted in bad
                                            -4-
       faith in seizing or failing to return property seized pursuant to this part.

       (b) A person who prevails in an action against a seizing agency pursuant
       to this section shall be entitled to:
       (1) Reasonable attorney fees and court costs necessarily incurred in seeking
       the return of the seized property and in bringing the action pursuant to this
       section; and
       (2) Monetary damages resulting from the improper seizure of the property.

Tenn. Code Ann. § 40-33-215 (emphasis added). It is well settled that when reading
“statutory language that is clear and unambiguous, we must apply its plain meaning in its
normal and accepted use, without a forced interpretation that would limit or expand the
statute’s application.” Eastman Chemical Co. v. Johnson, 151 S.W.3d 503, 507 (Tenn.
2004). “[W]e presume that every word in a statute has meaning and purpose and should be
given full effect if the obvious intention of the General Assembly is not violated by doing
so.” Lind v. Beaman Dodge, 356 S.W.3d 889, 895 (Tenn. 2011). “When a statute is clear,
we apply the plain meaning without complicating the task.” Id. “Our obligation is simply
to enforce the written language.” Id. As highlighted above, under the plain language of the
section 40-33-215(b), a prerequisite for recovery of attorney’s fees, costs, and/or monetary
damages is that the claimant “prevails in an action against a seizing agency.” Id.

        As set out in context above, in Augustin I, this Court affirmed the trial court’s
determination that it lacked subject matter jurisdiction to consider any effort by Mr.
Augustin to reclaim the forfeited property. Augustin I, 598 S.W.3d at 234. Likewise, in
the more recent case of Augustin v. Tenn. Dep’t of Safety and Homeland Security, No.
No. E2021-00635-COA-R3-CV, 2022 WL 1555175 (Tenn. Ct. App. May 17, 2022)
(“Augustin II”), we held that because Mr. Augustin’s “petition was not filed within sixty
days of receiving notice of the forfeiture, see Tenn. Code Ann. § 4-5-322(b)(1)(A)(iv), the
trial court lacked subject matter jurisdiction to review the forfeiture.” Augustin II, 2022
WL 1555175, at *1. By order of June 6, 2022, this Court denied Mr. Augustin’s petition
for rehearing in Augustin II. On July 11, 2022, Mr. Augustin filed a Tennessee Rule of
Appellate Procedure 11 petition for writ of certiorari in the Tennessee Supreme Court,
seeking review of this Court’s decision in Augustin II. On November 17, 2022, the
Tennessee Supreme Court denied certiorari. In view of the holdings in Augustin I and
Augustin II, and the denial of certiorari in Augustin II, there is no further avenue for Mr.
Augustin to seek review of the forfeiture. As such, this Court’s holdings in Augustin I and
Augustin II are final, and Mr. Augustin cannot qualify as “a person who prevails in an
action against a seizing agency,” whether that agency is the Bradford County Sheriff’s
Department (Augustin I) or the Tennessee Department of Safety and Homeland Security
(Augustin II). Because he is not a prevailing party, Mr. Augustin does not meet the
threshold requirement for recoupment of his attorney’s fees, costs, or damages under
Tennessee Code Annotated section 40-33-215.

                                             -5-
       For the foregoing reasons, the trial court’s order is affirmed. The case is remanded
for such further proceedings as may be necessary and are consistent with this opinion.
Costs of the appeal are assessed to the Appellant, Abraham A. Augustin. Because Mr.
Augustin is proceeding in forma pauperis in this appeal, execution for costs may issue if
necessary.



                                                 s/ Kenny Armstrong
                                                 KENNY ARMSTRONG, JUDGE




                                           -6-